t c memo united_states tax_court research two limited_partnership dennis w townsend tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date daniel s goldberg for petitioner clare j brooks and linda ef chan for respondent memorandum findings_of_fact and opinion wells chief_judge by notice of final_partnership_administrative_adjustment dated date respondent increased the taxable_income of research two limited_partnership research ii as follows year amount dollar_figure big_number big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue we must decide is whether research ii was entitled to deduct for its taxable_year certain amounts owed to cemcom research associates inc cemcom for research_and_development services ’ findings_of_fact some of the facts and certain exhibits have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case t in their briefs the parties appear to pose a second issue of whether research ii is entitled to miscellaneous deductions of dollar_figure dollar_figure and dollar_figure for taxable years and respectively petitioner however presented almost no argument on that issue rather petitioner states that if the court finds that research ii is not engaged in a trade_or_business the court should allow research ii to amortize those expenses as organizational_expenses under sec_709 respondent argues that research ii is not engaged in a trade_or_business but also states that research ii is entitled to amortize the organizational_expenses under sec_709 as there appears to be no dispute over the issue we will address only the sec_174 research_and_development deduction at the time the petition in this case was filed research ii was a limited_partnership with its principal_place_of_business in towson maryland petitioner dennis w townsend research ii's tax matter partner resides in towson maryland research ii was formed on date the general partners of research ii are dennis w townsend and townsend co inc they collectively own a 01-percent interest in research ii the remaining interests in research ii are owned by limited partners research ii maintains its books_and_records and files its federal_income_tax returns on the accrual_method of accounting research ii has a calendar_year before its formation as a limited_partnership and in connection with obtaining funds research ii issued a confidential memorandum which described research ii's proposed purpose as the development of advanced cementitious composite technology for application in the heat treatment and ceramic industries new technology the confidential memorandum explained that research ii would attempt to achieve its purpose by engaging cemcom’ to perform research_and_development work on behalf of the partnership the confidential memorandum states that in engaging cemcom the promoters of research ii anticipated that the new technology could be used in cemcom was a research corporation formed in to research further development and applications of cementitious composites q4e- constructing a room-temperature castable ceramic cement that would maintain exact tolerances and physical integrity in the big_number degree fahrenheit range promoters of research ii also foresaw application of the new technology in making a high- temperature cementitious ceramic pursuant to the limited_partnership agreement dated date each limited_partner was required to make capital contributions to research ii of the following amounts a cash payment of dollar_figure for each unit held for an aggregate amount of dollar_figure due upon formation of research ii a cash payment of dollar_figure for each unit held for an aggregate amount of dollar_figure on date a cash payment of dollar_figure per unit held for an aggregate amount of dollar_figure on date and an additional cash contribution of up to dollar_figure plus recourse interest for each unit held up to an aggregate of dollar_figure plus recourse interest for all partners at the call of the general partners to the extent that research ii had insufficient funds to pay the deferred obligation under the research_and_development agreement with cemcom on date research ii and cemcom entered into a research_and_development agreement pursuant to the terms of the research_and_development agreement cemcom undertook to perform certain research tasks and experimental services on - - behalf of research ii for the purpose of developing and perfecting the new technology and associated patentable and nonpatentable inventions know-how and trade secrets all property rights in the new technology and all items of new technology were to be the sole and exclusive property of research i1 in consideration of cemcom's performing research and experimental services on behalf of research ii the research_and_development agreement provided that research ii was obligated to pay cemcom dollar_figure plus interest at an annual rate of percent of the unpaid balance payments were to be made as follows dollar_figure in cash upon execution of the research_and_development agreement and b dollar_figure in a promissory note payments under the promissory note were to be made as follows dollar_figure of principal payable on date dollar_figure of principal payable on date and dollar_figure plus all accrued and unpaid interest at the annual rate of percent totaling dollar_figure payable on date all such payments were with recourse to research ii and its partners the research_and_development agreement also provided that research ii could notify cemcom on or before date and the dollar_figure could be restated as principal and amortized pincite percent per year in nine consecutive semiannual -- - payments of dollar_figure each with the first payment due on date if research ii elected that option any interest accrued on the unpaid balance after date was without_recourse to any partner moreover if there were insufficient funds within research ii to make the semiannual payments payment could be deferred until date if research ii failed to pay by date research ii would be in default under the research_and_development agreement and cemcom could exercise its rights as a creditor against research ii and its limited partners on date research ii and cemcom entered into a technology transfer agreement pursuant to the terms of the technology transfer agreement research ii licensed on a nonexclusive basis the rights to certain technology from cemcom research ii also entered into a license agreement with research i limited_partnership research i the cemcom licenses enabled research ii to use all proprietary information of cemcom and research i necessary to proceed with the research_and_development activities required under the research_and_development agreement the technology transfer agreement also granted cemcom the option exercisable between june and date to enter research i limited_partnership is also a maryland limited_partnership in which dennis townsend and townsend co inc are general partners - into an exclusive perpetual license of the new technology if the new technology was patentable if cemcom chose to exercise that option it would be obligated to make a series of annual royalty payments minimum_royalty payments based upon a percentage of cemcom's cumulative gross revenues but at least dollar_figure the payments were due at the following intervals date minimum payment dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number if the actual computation of the royalty was greater than the minimum_royalty payments cemcom would be obligated to make greater royalty payments if the new technology was not --- - patentable the due dates for the minimum_royalty payments owed to research ii by cemcom would be adjusted to reflect the date of the exercise of the exclusive license in order for cemcom to ascertain the applicability of the new technology to cemcom's product line and to facilitate its decision as to whether to exercise the option the technology transfer agreement provided cemcom with a review license from date through date to use review and evaluate each item of new technology if cemcom exercised its option for the exclusive license the royalty arrangement would provide research ii with a profit equal to the difference between the minimum_royalty payments and its deferred obligation to cemcom cemcom however was under no obligation to exercise its option while research ii was unconditionally liable to cemcom for the payment of its deferred obligation if cemcom chose not to exercise its option the technology transfer agreement obligated cemcom to grant research ii a nonexclusive perpetual license of the old technology and the research i technology necessary and useful in the further development manufacture use or marketing of the new technology in return for the license research ii would pay --- - cemcom a 5-percent annual royalty on all gross revenues from the sales or licensing of the new technology before the formation of research ii during mr townsend and townsend co inc were the general partners of research i limited_partnership research i was organized on date and was likewise engaged in research_and_development in the area of cementitious composites research i also engaged cemcom to provide the actual research_and_development services pursuant to an agreement between research i and cemcom cemcom was granted the option to license the technology it developed on behalf of research i provided that it paid research i minimum_royalty payments deductions taken by the various limited partners of research i were the subject of harris v commissioner tcmemo_1990_80 affd 16_f3d_75 5th cir affd without published opinion sub nom travers v commissioner 21_f3d_424 4th cir which denied research i a deduction pursuant to sec_174 for amounts paid to cemcom for research_and_development services during cemcom approached mr townsend with a proposal for a new research venture mr townsend was reluctant to organize a second partnership absent assurance by cemcom that it would exercise its option under its agreement with research i on date the same day as the formation of research ii cemcom and research i entered into an agreement whereby -- - cemcom agreed to exercise its option to license the technology being developed by research i consequently on date mr townsend believed that cemcom had bound itself to make substantial minimum_royalty payments to research i accordingly as of date it was not certain that cemcom would exercise its option under the technology transfer agreement with research ii to license the new technology additionally the exercise of the option was unlikely given the amount of minimum royalties that cemcom owed under the research i agreement even if cemcom were to exercise its option cemcom would not be able to continue making the minimum_royalty payments for any sustained period during and research_and_development work was performed by cemcom in creating and developing the new technology on behalf of research ii during that time cemcom provided mr townsend with financial statements and progress reports detailing cemcom's research and experimental projects and activities the research ii limited partners were kept advised on cemcom's progress by a series of bulletins the research performed by cemcom during and resulted in the creation and development of jetfix on date cemcom's option to license the new technology pursuant to the technology transfer agreement lapsed on date research ii and cemcom entered into a licensing agreement licensing agreement which granted cemcom the exclusive right and perpetual worldwide license to the new technology the licensing agreement provided a royalty rate to research ii at less than the rate provided in the technology transfer agreement and provided for minimum royalties as follows within days dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the revised royalty arrangement enabled research ii to maintain a profit potential at a minimum equal to the difference between the minimum royalties and the deferred obligation to cemcom also on date research ii and cemcom entered into a first amendment to the research_and_development agreement which provided that both parties had fully complied with all requirements of the research_and_development agreement and that the new technology had reached the stage where further development would no longer qualify as research_and_development under sec_174 the first amendment further canceled cemcom's agreement not to do research within the specific scope and definition of the research program for other parties additionally the first amendment altered the amortized payments if research ii exercised its option to restate principal as follows dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on the next day date research ii entered into an exercise of stock agreement to purchase and purchased percent of the stock of cemcom for dollar_figure the stock purchase was part of an overall series of stock purchases pursuant to which research i research ii mr townsend and another partner in both research i and research ii acquired over percent of the stock and voting control of cemcom on date research ii elected to restate the amount due under the research_and_development agreement as principal on date research ii and cemcom entered into a second amendment to the research_and_development agreement reflecting research ii's election to restate the principal_amount due on its federal_income_tax return for research ii claimed a dollar_figure loss consisting of a research_and_development expense of dollar_figure and miscellaneous expenses of - - dollar_figure on its federal_income_tax return for research ii claimed a dollar_figure loss consisting of dollar_figure of dividend income and miscellaneous expenses of dollar_figure on its federal_income_tax return for research ii claimed a dollar_figure loss consisting of dollar_figure of dividend income and miscellaneous expenses of dollar_figure by notice of final_partnership_administrative_adjustment dated date respondent denied research ii's deductions for the years in issue but allowed research ii a deduction of dollar_figure for amortization of patents in respondent has stipulated that research ii was entitled pursuant to sec_709 to deduct amortization of organizational fees of dollar_figure for opinion the issue we must decide is whether research ii is entitled to a deduction pursuant to sec_174 for the dollar_figure debt it incurred to cemcom during sec_174 provides sec_174 treatment as expenses ---- in general --a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction the parties agree that the dollar_figure debt related to research or experimentation falls within the scope of sec_174 respondent contends however that the debt was not incurred by research ii in connection with its trade_or_business in 416_us_500 the supreme court compared the in connection language of sec_174 with the in carrying on language of sec_162 and established that a business need not currently produce or sell any product in order to obtain a deduction for research or experimental expenditures rather the supreme court reasoned that the policy behind sec_174 which is to aid small or pioneering business enterprises as well as more established ones calls for a more relaxed trade_or_business requirement than applies to sec_162 id pincite in 83_tc_667 a deduction pursuant to sec_174 was claimed by a partnership that entered into a research_and_development agreement with a research corporation and on the same day through the grant of an exclusive license divested itself of all ownership rights to the inventions to be produced we held that snow did not eliminate the 'trade or business' requirement of sec_174 altogether and denied the partnership the deduction id at sec_162 provides sec_174 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business - - we explained that the partnership was acting merely as an investor and not as the type of business that sec_174 intended to promote see id pincite in 92_tc_423 affd 930_f2d_372 4th cir the taxpayer was a limited_partner in a limited_partnership that became a limited_partner in another limited_partnership project partnership the general_partner in the project partnership was a publicly_held_corporation that was involved in robotics technology see id pursuant to the project partnership_agreement the corporation was required to contribute the rights to its technology to the project partnership and to pursue further research activities on behalf of the project partnership see id pincite in return the partners in the project partnership were to contribute certain sums of money see id pincite the corporation was granted an option exercisable in its sole discretion at any time to acquire an exclusive and irrevocable license to carry out all production manufacturing and marketing of any product developed under the agreement see id pincite this court held that there was no realistic prospect during the year in issue that the technology to be developed would ever be exploited in any trade_or_business carried on by anyone other than the corporation id pincite in that regard we reasoned that if the technology -- - appeared commercially promising the corporation would definitely exercise its option and if the corporation declined to exercise the option the project partnership and the limited_partnership would be left with the right to develop an asset whose costs would not appear to justify additional investment see id pincite the court_of_appeals for the fourth circuit affirmed our opinion stating the question is not whether it is possible in principle or by further contract for these partnerships to engage in a trade_or_business but whether in reality the project partnership possessed the capability in the years before the court to enter into a new trade_or_business in connection with the proposed technology the answer to the question of reality must be found in economic reality which is revealed more by the direction of the money than by the complexion of the principle diamond v commissioner f 2d pincite in harris v commissioner tcmemo_1990_80 we held that research i a partnership of which mr townsend was a general_partner was not entitled to deductions under sec_174 for amounts paid to cemcom for research_and_development services which are similar to the research_and_development services provided by cemcom to research ii under the terms of the research_and_development agreement research i and cemcom had also entered into an agreement similar to the technology transfer agreement between research ii and cemcom under which cemcom was granted the option to license the technology it developed for research i subject_to high minimum_royalty payments we found that at the time research i entered into an agreement with cemcom in mr townsend as research i's general_partner did not intend ever to enter into any business regarding the technology rather we found that it was mr townsend's intention that cemcom would exercise the option as written or the parties would renegotiate the amount of the minimum royalties in reaching that conclusion we relied on the fact that the research i offering memorandum made no mention of any other options except cemcom's exercise of the option we also relied on the testimony of mr townsend and others that the intent of the partners in research i was that cemcom would exercise its option petitioner has not shown that the facts surrounding research ii are materially different from those surrounding research i like the confidential memorandum issued to prospective limited partners in research i the confidential memorandum issued to the research ii partners contains neither specific plans nor economic forecasts related to the possibility that research ii might itself engage in the marketing of the new technology similarly no mention is made in the research ii memorandum of hiring a staff experienced in the area or of acquiring real or personal_property for such purposes finally as in research i virtually all of the funds of research ii were -- - to be disbursed in payment of the licensing agreement to cemcom and the limited partners of research ii were under no obligation_to_contribute additional funds for that purpose these facts indicate that research ii never intended to enter a trade_or_business in connection with the new technology petitioner argues that the instant case is distinguishable from harris v commissioner supra because the high minimum royalties required by the technology transfer agreement in addition to the royalties which cemcom owed under the research i agreement made it virtually certain that cemcom would never exercise its option under the research ii agreement to license the new technology however as we said in harris the amount of the royalties does not supply the regquired prospect of a trade or business' to be carried out by the partnership petitioner further argues that the fact that research i research ii mr townsend and another partner in both research i and research ii ultimately acquired control of cemcom is evidence of the research ii's intent to engage in a trade_or_business to the contrary such evidence convinces us that even when cemcom was unable to license the new technology research ii did not take advantage of the opportunity to enter into a trade_or_business with the new technology instead the minimum royalties were reduced and cemcom with its new owners remained the vehicle through which the actual trade_or_business involving the new technology was operated in sum we hold that the research and developmental expenses_incurred by research ii during date were not made in connection with its trade_or_business within the meaning of sec_174 we have considered the parties' remaining arguments and find them without merit irrelevant or unnecessary to reach to reflect the foregoing and the concessions of the parties decision will be entered under rule
